—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Karopkin, J.), rendered February 4, 1993, convicting him of assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred by allowing a certain witness to identify him in court. This issue is unpreserved for appellate review (see, CPL 470.05). In any event, contrary to the defendant’s contention, the People were not required to give the defendant prior notice of the in-court identification in question since the witness had not previously identified the defendant (see, CPL 710.30; People v Trammel, 84 NY2d 584; People v Trottie, 167 AD2d 438; People v Dozier, 150 AD2d 483). .
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.